       Case 3:18-cv-00569-MMD-CBC Document 58 Filed 01/30/19 Page 1 of 4



 1 JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2
     U.S. Department of Justice
 3   DAVID L. NEGRI, Trial Attorney
     Environment and Natural Resources Div.
 4   c/o U.S. Attorney’s Office
 5   800 Park Blvd., # 600
     Boise, Idaho 83712
 6   (208) 334-1936
     david.negri@usdoj.gov
 7

 8 Attorneys for the United States of America
     and all Federal Defendants
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF NEVADA
11
     STATE OF NEVADA,                                )   Case No. 3:18-cv-569-MMD-CBC
12                                                   )
13                  Plaintiff,                       )
                                                     )
14                vs.                                )   UNITED STATES’ STATUS
                                                     )   REPORT IN RESPONSE TO
15
      UNITED STATES; UNITED STATES                   )   COURT’S MINUTE ORDER
16    DEPARTMENT OF ENERGY; RICK                     )
      PERRY, in his official capacity as Secretary   )
17    of Energy; NATIONAL NUCLEAR                    )
      SECURITY ADMINISTRATION; and                   )
18
      LISA E. GORDON, in her official capacity       )
19    as Administrator of the National Nuclear       )
      Security Administration and Undersecretary     )
20    for Nuclear Security,                          )
21                                                   )
                    Defendants.                      )
22 _____________________________________             )
23

24

25

26

27

28
       Case 3:18-cv-00569-MMD-CBC Document 58 Filed 01/30/19 Page 2 of 4



 1          The Court today issued its Minute Order (ECF No. 57) directing the parties to file a status
 2   report by 2:00 pm as to whether the information contained in the United States' Notice of New
 3   Information (ECF No. 56) has rendered Nevada's Motion for Preliminary Injunction (ECF No. 2)
 4   moot. The United States, on behalf of all Federal Defendants, reports as follows.
 5          The United States believes that Nevada’s Motion for Preliminary Injunction is moot
 6   because no more plutonium will be shipped to the Nevada National Security Site as part of the
 7   Supplemental Analysis’s proposed action. All other shipments of plutonium under the
 8   Supplemental Analysis’s proposed action are going elsewhere.
 9          Respectfully submitted, January 30, 2019
10                                               Jean E. Williams
11                                               United States Department of Justice
                                                 Deputy Assistant Attorney General
12
                                                 /s/ David L. Negri
13
                                                 David L. Negri, Trial Attorney
14                                               Environment & Natural Resources Division
                                                 david.negri@usdoj.gov
15

16                                               Attorneys for the United States of America
                                                 and all Federal Defendants
17

18

19

20

21

22

23

24

25

26

27

28

              UNITED STATES’ STATUS REPORT IN RESPONSE TO COURT’S
                              MINUTE ORDER – Page 1
       Case 3:18-cv-00569-MMD-CBC Document 58 Filed 01/30/19 Page 3 of 4



 1                                   CERTIFICATE OF SERVICE
 2
             I hereby certify that a copy of the foregoing document was electronically filed on January
 3   30, 2019, with the Clerk of the Court and served using the CM/ECF system upon the following
     parties/attorneys of record:
 4

 5   Charles J Fitzpatrick
     Egan Fitzpatrick Malsch & Lawrence PLLC
 6   7500 Rialto Blvd.,
 7   Building 1, Suite 250
     Austin, TX 78735
 8   210-496-5001
     Email: cfitzpatrick@nuclearlawyer.com
 9

10   Daniel P Nubel
     Nevada Office of the Attorney General
11   100 N. Carson St.
     Carson City, NV 89701
12
     775-684-1225
13   Fax: 775-684-1108
     Email: dnubel@ag.nv.gov
14

15   John W Lawrence
     Egan Fitzpatrick Malsch & Lawrence PLLC
16   7500 Rialto Blvd.
     Building 1, Suite 250
17   Austin, TX 78735
18   210-496-5001
     Email: jlawrence@nuclearlawyer.com
19
     Marta A. Adams
20
     Nevada Attorney General
21   100 North Carson Street
     Carson City, NV 89701-4717
22   775 6841237
23
     Fax: 775 6841103
     Email: madams@ag.nv.gov
24
     Martin G Malsch
25   Egan Fitzpatrick Malsch & Lawrence
26   1776 K Street, NW
     2nd Floor
27   Washington, DC 20006
     202-466-3106
28
     Email: mmalsch@nuclearlawyer.com
              UNITED STATES’ STATUS REPORT IN RESPONSE TO COURT’S
                              MINUTE ORDER – Page 2
      Case 3:18-cv-00569-MMD-CBC Document 58 Filed 01/30/19 Page 4 of 4



 1   C. Wayne Howle
 2   Nevada Attorney General's Office
     100 N Carson St
 3   Carson City, NV 89701-4717
     (775) 684-1227
 4
     Fax: (775) 684-1108
 5   Email: whowle@ag.nv.gov

 6   John Patrick Desmond
 7   Dickinson Wright PLLC
     100 W Liberty Street
 8   Suite 940
     Reno, NV 89501
 9   775-343-7500
10   Fax: 775-786-0131
     Email: jdesmond@dickinsonwright.com
11
     Randolph R. Lowell
12
     Willoughby & Hoefer, P.A.
13   133 River Landing Dr.
     Suite 200
14   Charleston, SC 29492
15
     843-619-4426
     Fax: 803-256-8062
16
     Robert D. Cook
17   Office of the Attorney General
18   P.O. Box 11549
     Columbia, SC 29211-1549
19   803-734-3970
     Fax: 803-734-2981
20

21   Brian R. Irvine
     Dickinson Wright
22   100 W Liberty St Ste 940
23
     Reno, NV 89501
     775-343-7500
24   Fax: 775-786-0131
     Email: birvine@dickinsonwright.com
25
                                 /s/ David L. Negri
26
                                 David L. Negri
27                               United States Department of Justice

28

             UNITED STATES’ STATUS REPORT IN RESPONSE TO COURT’S
                             MINUTE ORDER – Page 3
